In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Rappaport, J.), dated March 17, 1998 as, upon renewal and reargument, adhered to a prior determination made in an order of the same court, dated September 24, 1997, granting the plaintiffs motion to strike the defendants’ answer and precluding the defendant Thomas Byrd from testifying at trial unless he appeared for an examination before trial within a specified period.
Ordered that the appeal is dismissed, with costs.
By decision and order of this Court dated June 10, 1998, the defendants’ appeal from an order of the Supreme Court, Kings County, dated September 24, 1997, was dismissed for failure to perfect the same in accordance with the rules of this Court. The dismissal of that appeal was an adjudication on the merits with respect to all issues which could have been reviewed therein, and therefore the defendants are precluded from obtaining appellate review of those issues at this time (see, Bray v Cox, 38 NY2d 350). Bracken, J. P., Thompson, Gold-stein and McGinity, JJ., concur.